Citation Nr: 0921420	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-20 106	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for ischemic heart 
disease (also claimed as beriberi heart disease).

2.  Recognition of prisoner of war (POW) status.



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from February 
24, 1945 to November 10, 1945 and service in the regular 
Philippine Army from November 11, 1945 to November 14, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In this rating 
decision, in pertinent part, the RO denied the Veteran's 
claim for service connection for ischemic heart disease.  The 
Veteran filed a notice of disagreement to this denial.  In a 
May 2008 statement of the case, the RO re-characterized the 
appeal as   encompassing two issues, to include recognition 
of POW status.  The Veteran filed a timely substantive appeal 
(VA Form 9) and the RO issued a July 2008 supplemental 
statement of the case regarding these two issues.  


FINDING OF FACT

In a written communication received at the VA in April 2009, 
the Veteran indicated his desire to withdraw from appellate 
status all claims on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, who had perfected his application to reopen a claim 
for service connection for ischemic heart disease (also 
claimed as beriberi heart disease) and recognition of POW 
status, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made 
by the Veteran or by his authorized representative.  See 38 
C.F.R. § 20.204.

VA received an April 2009 statement from the Veteran 
indicating he wished to withdraw his pending appeal.  In this 
statement, he referenced and appended the July 2008 
supplemental statement of the case.  He wrote that he agreed 
with the VA decision in the supplemental statement of the 
case and that he wanted to "cancel" his appeal to the 
Board.  The statement fulfilled the form and content 
requirements for filing a withdrawal of appeal.  See 38 
C.F.R. § 20.204.  Accordingly, as the appeal has been 
withdrawn, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


